UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22363 Oppenheimer SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 6803 S. Tucson Way Centennial, Colorado 80112-3924 (Address of principal executive offices) (Zip Code) Arthur S. Gabinet OFI SteelPath, Inc. Two World Financial Center New York, New York 10281-1008 (Name and address of agent for service) Registrant's telephone number, including area code: (303) 768-3200 Date of fiscal year end: November 30, 2013 Date of reporting period: November 30, 2013 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Table of Contents Fund Performance Discussion 3 Top Holdings and Allocations 7 Share Class Performance 8 Fund Expenses 10 Statement of Investments 12 Statement of Assets and Liabilities 15 Statement of Operations 17 Statements of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 39 Board Approval of the Fund’s Investment Advisory Agreement 40 Portfolio Proxy Voting Policies and Procedures; Updates to Statements of Investments 43 Trustees and Officers 44 Privacy Policy Notice 52 Class A Shares AVERAGE ANNUAL TOTAL RETURNS AT 11/29/13* Class A Shares of the Fund Without Sales Charge With Sales Charge S&P 500 Index Alerian MLP Index Lipper Equity Income Funds Index 1-Year 19.32% 12.46% 30.30% 21.61% 27.17% Since Inception (3/31/10) Performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Fund returns include changes in share price, reinvested distributions, and a 5.75% maximum applicable sales charge except where “without sales charge” is indicated. Current performance may be lower or higher than the performance quoted. Returns do not consider capital gains or income taxes on an individual’s investment. For performance data current to the most recent month-end, visit oppenheimerfunds.com or call 1.800.CALL.OPP (225.5677). * November 29, 2013, was the last business day of the Fund’s fiscal year. See Note 1 of the accompanying Notes to Financial Statements. Index returns are calculated through November 30, 2013. 2 OPPENHEIMER STEELPATH MLP SELECT 40 FUND Fund Performance Discussion We thank you for investing with Oppenheimer SteelPath MLP Funds. Our fiscal year ended on November 29, 2013 and we would like to share our thoughts on the fiscal period covering December 1, 2012 to November 29, 2013. The Fund’s Class A shares (without sales charge) produced a total return of 19.32% during the reporting period. In comparison, master limited partnerships (MLPs), as measured by the Alerian MLP Index (AMZX), provided a total return of 21.61%. Please note that the returns for the Alerian MLP Index are calculated pre-tax, while the Fund’s returns are calculated post corporate tax. During the same period, the S&P 500 Index produced a total return of 30.30%. Over the twelve-month period, the MLP sector underperformed the broader markets. Notably, MLPs underperformed the S&P 500 Index in the first of those months, December 2012, by approximately 400 basis points (bps) as it appears typical year-end tax loss selling may have also been combined with selling from investors looking to capture gains ahead of potential 2013 tax changes. Such personal income tax management seems often to impact MLPs more than the broader markets perhaps owing to the fact that the MLP investor base remains dominated by individual investors. The December 2012 weakness was offset by a January rally of 11.9%. Over the 2012 calendar year, MLPs underperformed the broader markets by 14.7% and so the January rally appeared to have largely OPPENHEIMER STEELPATH MLP SELECT 40 FUND 3 reflected a bounce from this weakness. For context, the January rally was second only to the 13.9% gain in January 2009 when the sector bounced from an over-sold condition in the wake of the financial crisis. Following the January 2013 rally, the sector generally traded in line with the broader markets until underperforming in May 2013, when fears of rising interest rates due to potential tapering of asset purchases by the Federal Reserve (the Fed) appeared to spark profit taking. While MLPs lost 2.9% in May versus a broader market gain of 2.0%, the sector provided greater stability than other yielding equities such as Real Estate Investment Trusts (REITs), which lost 6.1%, and Utilities, which lost 10.0%, over the month. In fact, the sector made up this lost ground in June gaining 3.1% and traded flat over the entire May-to-November period despite increased concern over tapering, while REITs and Utilities lost 12.9% and 10.1%, respectively. Though MLPs were stable over this May-to-November period, the broader market rallied, gaining 13.0%. When considering distributions and dividends paid, the sector’s May-to-November underperformance is reduced to 10.7% from 13.0%. This relative weakness may be explained by a number of factors. Clearly, taper fears may have kept investors on the sidelines. Though little long-term correlation can be found between interest rates and asset class performance, MLPs can react in the short run to rate fears as May demonstrated. Additionally, equity supply, through either secondary offerings or initial public offerings, was high in the months of August, September, and October. This high level of equity supply may have simply saturated investor demand over this period. MLP public equity issuance over the twelve-month period (December 2012 to November 2013) totaled $26.2 billion versus the $19.1 billion issued over the same period in the previous year. MACRO REVIEW Most subsectors in the midstream, or energy infrastructure, MLP asset class delivered positive performance for the period. On average, the interstate natural gas subsector provided the best performance over the period as a few names benefitted from merger and acquisition (M&A) transactions that enabled greater distribution growth expectations. The gathering and processing subsector, or those providing natural gas logistics services closer to the wellhead followed and, on average, were aided by significant new project development. Importantly, many of these new projects will deliver fee-based services which are expected to not only deliver future distribution growth but should also serve to lower the risk profile of some of the more commodity-sensitive operators. The petroleum product and crude oil subsector, a historically consistent subsector, also delivered strong performance as it continued to benefit from the U.S. energy renaissance in the production of crude oil. Consistent with the trends we saw in the first half of the 12-month period, those asset classes with greater exposure to commodity prices delivered less favorable performance over the period. Weakness within the coal subsector likely reflects, 4 OPPENHEIMER STEELPATH MLP SELECT 40 FUND we believe, continued market concern on the outlook for coal pricing in the face of abundant and cheap natural gas as a competing electric generating fuel and the potential for even greater regulatory pressure on the use of coal. E&P, or exploration and production, MLPs appeared to have suffered from a tempering of expectations for crude oil pricing in the face of global economic growth that remains tame while crude production trends continue to improve. Also among the weakest subsectors for the period were the large-cap diversified MLPs. Weakness within this subsector appeared primarily related to depressed natural gas liquids (NGL) pricing which resulted in some disappointing guidance revisions and a market shift toward greater growth prospects that can generally be found in some of the smaller cap names. FUND REVIEW Key contributors to the Fund’s performance were Energy Transfer Equity, LP (ETE) and Access Midstream Partners, LP (ACMP). ETE traded well on brighter distribution growth prospects at Energy Transfer Partners (ETP), one of the operating MLPs controlled by general partner ETE. ETP’s distribution growth expectations were improved by corporate transactions between some of the entities, namely ETE’s purchase of a stake in Sunoco Logistics’ incentive distribution rights (IDRs) from ETP. Further, the Department of Energy provided approval for the Energy Transfer’s project to export liquefied natural gas (LNG) to non-free trade agreement nations which added significantly to the entities’ backlog of projects. At the end of 2012, ACMP closed on the $2.2 billion acquisition of Chesapeake Energy Corporation natural gas gathering and processing assets, gaining exposure to new liquids-rich basins in the Eagle Ford, Utica, and Niobrara plays. Strong performance across ACMP’s assets allowed the partnership to raise its distribution in the third quarter of 2013 by 23% over the previous year while generating 1.5 times cash coverage. As of the end of the fiscal period, the partnership still projects a sustained growth target of 15%. Key detractors from the Fund’s performance were EV Energy Partners, L.P. (EVEP) and ONEOK Partners, L.P. (OKS). EVEP’s portfolio weighting was only 0.8% entering the fiscal year and so its performance has only a minimal impact on the portfolio. However, delays in monetizing the partnership’s Utica properties to date resulted in underperformance over the period. OKS’s units came under pressure as NGL price weakness resulted in disappointing guidance revisions for the coming year. However, the partnership’s large slate of fee-based organic growth projects will significantly lower its exposure to commodity price changes post completion. Given the stability of projects under development, the OPPENHEIMER STEELPATH MLP SELECT 40 FUND 5 partnership is looking for healthy distribution growth of 6-8% per year for 2013-16. OUTLOOK We believe the environment for domestic midstream, or energy infrastructure, providers remains constructive. While crude oil and NGL prices may experience volatility as production success may at times outpace the logistical and industrial changes needed to spur similar levels of demand, the need for additional energy infrastructure remains acute. Importantly, we believe crude oil and NGL pricing could fall substantially while still supporting robust producer activity and volume growth to the benefit of energy infrastructure operators. The opportunity set created by the macro trend of dramatic growth in domestic crude oil, natural gas, and NGL production volumes is widespread, robust and long term in nature. We prefer to seek exposure to these dynamics through names with fee or fee-like exposure to this volume growth versus commodity price exposure as we believe such entities offer the most attractive risk-to-reward opportunity within the sector. 6 OPPENHEIMER STEELPATH MLP SELECT 40 FUND Top Holdings and Allocations* TOP TEN MASTER LIMITED PARTNERSHIP HOLDINGS Energy Transfer Equity LP 5.80% Enterprise Products Partners LP 4.79% Buckeye Partners LP 4.42% Access Midstream Partners LP 4.39% Plains All American Pipeline LP 4.10% Energy Transfer Partners LP 4.07% El Paso Pipeline Partners LP 4.04% ONEOK Partners LP 4.00% Magellan Midstream Partners LP 3.99% Markwest Energy Partners LP 3.77% Portfolio holdings and allocations are subject to change. Percentages are as of November 29, 2013, and are based on net assets. SECTOR ALLOCATION Portfolio holdings and allocations are subject to change. Percentages are as of November 29, 2013, and based on the total value of investments. * November 29, 2013, was the last business day of the Fund’s fiscal year. See Note 1 of the accompanying Notes to Financial Statements. OPPENHEIMER STEELPATH MLP SELECT 40 FUND 7 Share Class Performance AVERAGE ANNUAL TOTAL RETURNS WITHOUT SALES CHARGE AS OF 11/29/13 Inception Date 1-Year Since Inception Class A (MLPFX) 3/31/10 19.32% 12.09% Class C (MLPEX) 7/14/11 18.51% 10.80% Class I (OSPSX) * 6/28/13 N/A 2.45% Class W (MLPYX) ** 3/31/10 19.71% 12.45% Class Y (MLPTX) ** 3/31/10 19.71% 12.45% AVERAGE ANNUAL TOTAL RETURNS WITH SALES CHARGE AS OF 11/29/13 Inception Date 1-Year Since Inception Class A (MLPFX) 3/31/10 12.46% 10.29% Class C (MLPEX) 7/14/11 17.51% 10.80% Class I (OSPSX) * 6/28/13 N/A 2.45% Class W (MLPYX) ** 3/31/10 19.71% 12.45% Class Y (MLPTX) ** 3/31/10 19.71% 12.45% * Class I shares commenced operations at the close of business June 28, 2013. Performance shown is since inception. ** Effective June 28, 2013 Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 1 of the Notes to Financial Statements for additional information. The performance data quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. Returns do not consider capital gains or income taxes on an individual’s investment. For performance data current to the most recent month-end, visit oppenheimerfunds.com or call 1.800.CALL.OPP (225.5677). Fund returns include changes in share price, reinvested distributions, and the applicable sales charge: for Class A shares, the current maximum initial sales charge of 5.75%; and for Class C, the contingent deferred sales charge of 1% for the 1-year period. There is no sales charge for Class I, Class W, or Class Y shares. Returns for periods of less than one year are cumulative and not annualized. The Fund’s performance is compared to the performance of the S&P 500 Index, the Alerian MLP Index, and the Lipper Equity Income Funds Index. The S&P 500 Index is an index of large-capitalization equity securities that is a measure of the general domestic stock market. Indices are unmanaged and cannot be purchased by investors. The Alerian MLP Index is a composite of the 50 most prominent Master Limited Partnerships that provides investors 8 OPPENHEIMER STEELPATH MLP SELECT 40 FUND with an unbiased, comprehensive benchmark for this emerging asset class. The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a total-return basis (AMZX). The Lipper Equity Income Funds Index includes the 30 largest equity income mutual funds tracked by Lipper, Inc. The Fund has changed its broad-based benchmark Index from the Lipper Equity Income Funds Index to the S&P 500 Index, which it believes is a more appropriate measure of the Fund’s performance. Indices are unmanaged and cannot be purchased by investors. Index performance includes reinvestment of income, but does not reflect transaction costs, fees, expenses or taxes. Index performance is shown for illustrative purposes only as a benchmark for the Fund’s performance, and does not predict or depict the performance of the Fund. The Fund’s performance reflects the effects of the Fund’s business and operating expenses. The Fund’s investment strategy and focus can change over time. The mention of specific fund holdings does not constitute a recommendation by OppenheimerFunds, Inc. or its affiliates. Before investing in any of the Oppenheimer funds, investors should carefully consider a fund’s investment objectives, risks, charges and expenses. Fund prospectuses and summary prospectuses contain this and other information about the funds, and may be obtained by asking your financial adviser, visiting oppenheimerfunds.com, or calling 1.800.CALL.OPP (225.5677). Read prospectuses and summary prospectuses carefully before investing. Shares of Oppenheimer funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including the possible loss of the principal amount invested. OPPENHEIMER STEELPATH MLP SELECT 40 FUND 9 Fund Expenses Fund Expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments, contingent deferred sales charges on redemptions; and (2) ongoing costs, including management fees; distribution and service fees; and other Fund expenses. These examples are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000.00 invested at the beginning of the period and held for the entire 6-month period ended November 29, 2013. Actual Expenses. The first section of the table provides information about actual account values and actual expenses. You may use the information in this section for the class of shares you hold, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000.00 (for example, an $8,600.00 account value divided by $1,000.00 8.60), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes. The second section of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for each class of shares, and an assumed rate of return of 5% per year for each class before expenses, which is not the actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example for the class of shares you hold with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front-end or contingent deferred sales charges (loads), or a $24.00 fee imposed annually on accounts valued at less than $10,000 (subject to exceptions described in the Statement of Additional Information). Therefore, the “hypothetical” section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 10 OPPENHEIMER STEELPATH MLP SELECT 40 FUND Actual Beginning Account Value June 1, 2013 Ending Account Value November 29, 2013 Expenses Paid During 6 Months Ended November 29, 2013 1,2 Class A Class C Class I Class W * Class Y * Hypothetical (5% return before expenses) Class A Class C Class I Class W * Class Y * Those annualized expense ratios, excluding indirect expenses from affiliated funds and tax expense, based on the 6-month period ended November 29, 2013 for Classes A, C, W, and Y and for the period from June 28, 2013 (inception of offering) to November 29, 2013 for Class I are as follows: Class Expense Ratios Class A 1.10% Class C Class I Class W * Class Y * The expense ratios for Classes A, C, W, and Y reflect contractual waivers and/or reimbursements of expenses by the Fund’s Manager. Some of these undertakings may be modified or terminated at any time, as indicated in the Fund’s prospectus. The “Financial Highlights” tables in the Fund’s financial statements, included in this report, also show the gross expense ratios, without such waivers or reimbursements, if applicable. * Effective June 28, 2013, Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 1 of the Notes to Financial Statements for additional information. 1. Actual expenses paid for Classes A, C, W, and Y are equal to the Fund’s annualized expense ratio for that class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Actual expenses paid for Class I are equal to the Fund’s annualized expense ratio for that class, multiplied by the average account value over the period, multiplied by 153/365 to reflect the period from June 28, 2013 (inception of offering) to November 29, 2013. 2. Hypothetical expenses paid for all classes are equal to the Fund’s annualized expense ratio for that class, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). OPPENHEIMER STEELPATH MLP SELECT 40 FUND 11 STATEMENT OF INVESTMENTS November 29, 2013* Description Shares Value Master Limited Partnership Shares — 103.0% Coal — 2.2% Alliance Holdings GP LP $ Alliance Resource Partners LP PVR Partners LP Total Coal Diversified — 12.1% Enterprise Products Partners LP ONEOK Partners LP Williams Partners LP Total Diversified Exploration & Production — 0.2% EV Energy Partners LP Gathering/Processing — 25.0% Access Midstream Partners LP Compressco Partners LP Crestwood Midstream Partners LP Crosstex Energy LP DCP Midstream Partners LP Exterran Partners LP MarkWest Energy Partners LP Midcoast Energy Partners LP 1 Regency Energy Partners LP Summit Midstream Partners LP Description Shares Value Gathering/Processing — 25.0% (Continued) Targa Resources Partners LP $ Western Gas Equity Partners LP Western Gas Partners LP Total Gathering/Processing Natural Gas Pipelines — 22.9% Boardwalk Pipeline Partners LP El Paso Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP EQT Midstream Partners LP Spectra Energy Partners LP TC Pipelines LP Total Natural Gas Pipelines Petroleum Transportation — 37.1% Buckeye Partners LP Delek Logistics Partners LP Enbridge Energy Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP 12 OPPENHEIMER STEELPATH MLP SELECT 40 FUND STATEMENT OF INVESTMENTS (Continued) Description Shares Value Petroleum Transportation — 37.1% (Continued) MPLX LP $ NGL Energy Partners LP NuStar Energy LP NuStar GP Holdings LLC Oiltanking Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP TransMontaigne Partners LP Total Petroleum Transportation Shipping — 3.5% Seadrill Partners LLC Teekay LNG Partners LP Total Shipping Total Master Limited Partnership Shares (identified cost $1,791,537,699) Common Stock — 2.8% Shipping — 2.8% Golar LNG Partners LP Teekay Offshore Partners LP Total Shipping Total Common Stock (identified cost $63,186,959) Description Shares Value Private Investment in Public Equity — 0.5% Petroleum Transportation — 0.5% NGL Energy Partners LP PIPE Units 1,2 $ Total Private Investment in Public Equity (identified cost $11,096,250) Short-Term Investments — 4.8% Money Market — 4.8% Fidelity Treasury Portfolio, 0.010% 3 Total Short-Term Investments (identified cost $112,391,838) Total Investments — 111.1% (identified cost $1,978,212,746) Liabilities In Excess of Other Assets — (11.1)% ) Net Assets — 100.0% $ OPPENHEIMER STEELPATH MLP SELECT 40 FUND 13 STATEMENT OF INVESTMENTS (Continued) Footnotes to Statement of Investments * November 29, 2013 represents the last business day of the Fund’s annual period. See Note 1 of the accompanying notes. LLC — Limited Liability Company LP — Limited Partnership 1. Non-income producing security. 2. Represents securities sold under Rule 144A, which are exempt from registration under the Securities Act of 1933, as amended. These securities have been determined to be liquid under guidelines established by the Board of Trustees. These securities, acquired on November 29, 2013 for $11,096,250, amount to $11,415,000 or 0.5% of the Fund’s net assets as of November 29, 2013. 3. Variable rate security; the coupon rate represents the rate at November 29, 2013. See accompanying Notes to Financial Statements. 14 OPPENHEIMER STEELPATH MLP SELECT 40 FUND STATEMENT OF ASSETS AND LIABILITIES November 29, 2013* Assets Investments at value - see accompanying Statement of Investments: Investment securities: At cost $ At value $ Deferred tax asset Dividends receivable Receivable for beneficial interest sold Prepaid expenses Total assets Liabilities Payable for beneficial interest redeemed Payable for investments purchased Deferred tax liability Payable to Manager Payable for distribution and service plan fees, Class A Payable for distribution and service plan fees, Class C Transfer agent fees, Class A Transfer agent fees, Class C Transfer agent fees, Class I Transfer agent fees, Class W Transfer agent fees, Class Y Trustees' fees Other liabilities Total liabilities Net Assets $ Composition of Net Assets Par value of shares of beneficial interest $ Paid-in capital Undistributed net investment loss, net of deferred taxes ) Accumulated undistributed net realized losses on investments, net of deferred taxes ) Net unrealized appreciation on investments, net of deferred taxes Net Assets $ OPPENHEIMER STEELPATH MLP SELECT 40 FUND 15 STATEMENT OF ASSETS AND LIABILITIES (Continued) Net Asset Value, Offering Price and Redemption Proceeds Per Share ($0.001 Par Value, Unlimited Shares Authorized) Class A Shares: Net asset value and redemption proceeds per share $ Offering price per share (net asset value plus sales charge of 5.75% of offering price) $ Class C Shares: Net asset value, offering price and redemption proceeds per share $ Class I Shares:** Net asset value, offering price and redemption proceeds per share $ Class W Shares:*** Net asset value, offering price and redemption proceeds per share $ Class Y Shares:*** Net asset value, offering price and redemption proceeds per share $ Net Assets: Class A shares $ Class C shares Class I shares** Class W shares*** Class Y shares*** Total Net Assets $ Shares Outstanding: Class A shares Class C shares Class I shares** Class W shares*** Class Y shares*** Total Shares Outstanding * November 29, 2013 represents the last business day of the Fund’s annual period. See Note 1 of the accompanying notes. ** Class I shares commenced operations at the close of business June 28, 2013. *** Effective June 28, 2013, Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 1 of the Notes to Financial Statements for additional information. See accompanying Notes to Financial Statements. 16 OPPENHEIMER STEELPATH MLP SELECT 40 FUND STATEMENT OF OPERATIONS For the Year Ended November 29, 2013* Investment Income Distributions from Master Limited Partnerships $ Less return of capital on distributions ) Dividend income Total investment income Expenses Management fees Distribution and service plan fees Class A Class C Transfer agent fees Class A Class C Class I Class W Class Y Administration fees Registration fees Tax expense Custody fees Trustees' fees CCO Fees Other Total expenses, before waivers and deferred taxes Less expense waivers ) Net expenses, before deferred taxes Net investment loss, before deferred taxes ) Deferred tax benefit Net investment loss, net of deferred taxes ) Net Realized and Unrealized Losses on Investments: Net Realized Losses Investments ) Deferred tax benefit Net realized losses, net of deferred taxes ) Net Change in Unrealized Appreciation Investments Deferred tax expense ) Net change in unrealized appreciation, net of deferred taxes Net realized and unrealized gains on investments, net of deferred taxes Change in net assets resulting from operations $ * November 29, 2013 represents the last business day of the Fund’s annual period. See Note 1 of the accompanying notes. See accompanying Notes to Financial Statements. OPPENHEIMER STEELPATH MLP SELECT 40 FUND 17 STATEMENTS OF CHANGES IN NET ASSETS For the Year/Period Ended November 29, 2013* For the Year Ended November 30, Operations Net investment loss, net of deferred taxes $ ) $ ) Net realized losses on investments, net of deferred taxes ) ) Net change in unrealized appreciation on investments, net of deferred taxes Change in net assets resulting from operations Distributions to Shareholders Distributions to shareholders from return of capital: Class A shares ) ) Class C shares ) ) Class I shares** ) — Class W shares*** ) ) Class Y shares*** ) ) Change in net assets resulting from distributions to shareholders ) ) Beneficial Interest Transactions Class A Class C Class I** — Class W*** ) ) Class Y*** Change in net assets resulting from beneficial interest transactions Change in net assets Net Assets Beginning of year End of year $ $ Undistributed net investment loss, net of deferred taxes $ ) $ ) * November 29, 2013 represents the last business day of the Fund’s annual period. See Note 1 of the accompanying notes. ** Class I shares commenced operations at the close of business June 28, 2013. *** Effective June 28, 2013, Class I shares were renamed Class Y shares and Class Y shares were renamed Class W shares. See Note 1 of the Notes to Financial Statements for additional information. See accompanying Notes to Financial Statements. 18 OPPENHEIMER STEELPATH MLP SELECT 40 FUND FINANCIAL HIGHLIGHTS Class A Year Ended November 29, 2013* Year Ended November 30, Year Ended November 30, Period Ended November 30, 2010 1 Per Share Operating Data Net asset value, beginning of period $ Income/(loss) from investment operations: Net investment loss 2 ) Return of capital 2 Net realized and unrealized gains Total from investment operations Distributions to shareholders: Return of capital ) Net asset value, end of period $ Total Return, at Net Asset Value 3 % Ratios/Supplemental Data Net assets, end of period (in thousands) $ Ratio of Expenses to Average Net Assets: 4 Before (waivers) and deferred tax expense % Expense (waivers) %) %) %) %) Net of (waivers) and before deferred tax expense %5 % % % Deferred tax expense 6 % Total expense % Ratio of Investment Loss to Average Net Assets: 4 Before (waivers) and deferred tax expense %) %) %) %) Expense (waivers) %) %) %) %) Net of (waivers) and before deferred tax expense %) %) %) %) Deferred tax benefit 7 % Net investment loss %) %) %) %) Portfolio Turnover Rate 2
